UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7216



GARY E. COLLINS,

                                            Plaintiff - Appellant,

          versus


DAVID E. STAMPS, Lieutenant; RICKIE HARRISON,
Warden of Kershaw Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-98-3289)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Gary E. Colllins, Appellant Pro Se. Joseph Crouch Coleman, Colum-
bia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary E. Collins seeks to appeal the district court’s order

dismissing his petition filed under 42 U.S.C.A. § 1983 (West Supp.

1999).   Collins’ case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge recom-

mended that relief be denied and advised Collins that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Collins failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Collins has waived appellate review by

failing to file objections after receiving proper notice.        We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2